       Case 1:20-cv-08490-GBD Document 28 Filed 03/29/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTIIERN DISTRICT OF NEW YORI(

JANE DOE V,

                                        Plaintiff,                      Case No.   1   :20-cv-08490-GBD

                 -against-

HARVEY WEINSTEIN, ROBERT WEINSTEIN,                                        JOINT STIPULATION
MTRAMAX HOLDING CORP., MIRAMAX FrLM NY,
                                                                        AIID IPROPOSEDI ORDER
LLC f/r/a MIRAMAX FILM CORP., THE WALT                                       STAYING ACTION
DrsNEy CoMPANY, DTSNEY ENTERPRTSES, INC.
and DOE CORP. 1-10,

                                        Defendants.

        WHEREAS, independent mediators are cuffently carrying out a mediation ("Mediation")

to resolve the claims of individuals arising out of allegations of sexual misconduct by Defendant

Harvey Weinstein allegedly occurring prior to June 30, 2005;

        WHEREAS, independent mediators have designed and are currently implementing                  a

claims resolution program ("Program") to resolve the claims            of individuals    arising out of

allegations of sexual misconduct by Defendant Harvey Weinstein allegedly occurring on or after

June 30, 2005;

        WHEREAS, Plaintiff is participating, or seeking to participate in, the aforementioned

Mediation and/or Program;

        WHERBAS, in the interests of judicial economy and conservation of party resources,

Plaintiff and the Defendants (together, the "Parties") jointly stipulate to stay this action unless and

until Plaintiff elects to resume the litigation and request that such stay be lifted (the "Stay");

        WHEREAS, should Plaintiff resolve her claims against Defendants via the Mediation

and/or Program, Plaintiff    will thereafter promptly discontinue her claims in this action with
prejudice, and without costs to any of the Parties; and,
       Case 1:20-cv-08490-GBD Document 28 Filed 03/29/21 Page 2 of 4




        WHEREAS, the entering into of this joint Stipulation shall not constitute a waiver of

Plaintiff   s   right to make a motion to remand this action if and when the Stay is lifted, and Plaintiff

expressly reserves the right to make such a motion        if   and when the Stay is lifted.

        IT IS HEREBY STIPULATED AND AGREED, by and between                             the undersigned, that:

        1.          The above-captioned action is hereby stayed pending further Order of the Court;

        2.          After the lifting of the Stay, if any, the Parties will confer on a proposed schedule

for Plaintiffs remand motion and for Defendants to answer, move or otherwise respond to

Plaintif|s Complaint;       and,

        3.          After the lifting of the Stay, if any, the Parties will also confer on a Proposed Case

Management Plan and Scheduling Order in this action; and,

        IT IS FURTIIER STIPULATED AI\D AGREED, by and between                          the undersigned, that


signatures via facsimile or email, and in counterpart, shall be deemed good and sufficient for all

purposes, and that this Stipulation and [Proposed] Order may be electronically filed with the Clerk

of the Court without further notice.

Dated: March 26,2021
       New York, New York

        MERSON LAW, PLLC                                       AIDALA BERTUNA KAMINS



By:                                                By
        Jordan K. Merson, Esq.                                 Imran H. Ansari, Esq
        950 Third Avenue, 18th Floor                           546 5th Avenue, 6th Floor
        New York, New York 10022                               New York, New York 10036
        (2r2) 603-er00                                         (212) 486-00rr
        jmerson@mersonlaw.com                                  iansari@aidalalaw.com

        Attomeys for Plaintiff                                 Attorneys for Defendant Harvey Weinstein
         Case 1:20-cv-08490-GBD Document 28 Filed 03/29/21 Page 3 of 4




        LATHAM & WATKINS LLP                       CRAVATH, SWAINE & MOORE LLP



By:                                         By:
        Marvin S. Putnam, Esq.                     Evan R. Chesler, Esq.
        10250 Constellation Blvd., Suite 1100      J. Wesley Earnhardt, Esq.
        Los Angeles, California 90067              825 8th Avenue
        (424) 653-5578                             New York, New York 10019
        marvin.putnam@lw.com                       (212) 474-1000
                                                   echesler@cravath.com
        Attorneys for Defendant
        Miramax Film NY, LLC f/k/a                 Attorneys for Defendants The Walt Disney
        Miramax Film Corp.                         Company, Disney Enterprises, Inc. and
                                                   Miramax Holding Corp.

        SCHULTE ROTH & ZABEL LLP



By:
        Gary Stein, Esq.
        Andrew D. Gladstein, Esq.
        919 Third Avenue
        New York, New York 10022
        (212) 756-2441
        gary.stein@srz.com
        andrew.gladstein@srz.com

        Attorneys for Defendant Robert Weinstein


SO ORDERED.


Date:                        , 2021
        New York, New York                                HON. GEORGE B. DANIELS
                                                          United States District Judge
        Case 1:20-cv-08490-GBD Document 28 Filed 03/29/21 Page 4 of 4




        LATHAM & WATKINS LLP                      CRAVATH, SWAINE & MOORE LLP



By:                                         By
        Marvin S. Putram, Esq.                    Evan R. Chesler, Esq.
        10250 Constellation Blvd., Suite 1100     J. Wesley Earnhardt, Esq.
        Los Angeles, California 90067             825 8th Avenue
        (424) 6s3-ss78                            New York, New York 10019
        marvin.putram@lw.com                      (2t2) 474-t000
                                                  echesler@cravath.com
        Attomeys for Defendant
        Miramax Film NY, LLCf/Ha                  Attorneys for Defendants The Walt Disney
        MiramaxFilm Corp.                         Company, Disney Enterprises, Inc. and
                                                  Miramax Holding Corp.

        SCHULTE ROTH &ZABELLLP



By:        9,*t
        G.tySt"ffitq.'
                      fu
        Andrew D. Gladstein, Esq.
        919 Third Avonuo
        New York, New York 10022
        (2r2) 7s6-244r
        gary.stein@srz.com
        andrew. gladstein@srz.com

        Attomeys for Defendant Robert Weinstein


SO ORDERED.



Date:                         2021
        New York, New York                               HON. GEORGE B. DANIELS
                                                         United States District Judge
